Opinion issued September 27, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00966-CV
____________

IN RE JAIME E. CASTANEDA, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Jaime E. Castaneda, Jr., has filed a petition for writ of mandamus
complaining of Judge Motheral's (1) alleged August 30, 2002 order, changing temporary
custody of his daughter from relator to real party in interest Maria Castaneda, the
child's mother, pending a final decree in their pending divorce proceeding.
	We deny the petition for writ of mandamus.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.  	The Honorable Linda Motheral, judge of the 257th District Court of Harris County. 
The underlying proceeding is trial court cause no. 2001-42708, styled In the Matter
of the Marriage of Maria Castanada and Jaime Castaneda and in the Interest of
Gabriela Castaneda and Jacob Castaneda, Children.